Case 4:21-cv-00442-DPM Document 20 Filed 08/11/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

CENTRAL DIVISION
AMY ANNETTE BUCK and
BRANDON BUCK PLAINTIFFS
Vv. No. 4:21-cv-442-DPM
KIA MOTORS AMERICA, INC. DEFENDANT
ORDER

The Bucks were driving their Kia Optima from Arkansas to Texas
when it caught fire on the freeway. The car was a complete loss. The
possessions in the car were lost, too. Since the fire, the Bucks have also
suffered some medical and emotional issues. Having removed the case,
Kia moved to dismiss the original complaint for failure to state a claim.
The Bucks amended that complaint, mooting Kia’s motion. Kia now
seeks dismissal of their amended complaint.

Taking the facts alleged by the Bucks as true, Stockley v. Joyce, 963
F.3d 809, 816-17 (8th Cir. 2020), they haven’t pleaded their case with
enough specificity to state a plausible claim for relief, Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009). The Bucks’ amended complaint needs more
details to meet federal pleading requirements. It doesn’t allege any
specific wrongdoing by Kia. Generally stating that the property losses
and personal injuries were Kia’s “fault” is insufficient. The amended

complaint also doesn’t state a clear cause of action. The company is
Case 4:21-cv-00442-DPM Document 20 Filed 08/11/21 Page 2 of 2

entitled to more notice about why it may be responsible for the fire. The

Bucks haven't provided it.

Kia’s motion to dismiss, Doc. 14, is granted. The Bucks’ claims
against the company are dismissed without prejudice. The Court will
withhold Judgment until 27 August 2021 to give the Bucks a final
opportunity to propose an amended complaint that states a plausible
claim. If the Bucks intend to pursue this case, the Court would
appreciate them filing their second amended complaint ASAP so that
this case, which was removed in May, can either move forward or end
now.

So Ordered.

OF V4 olf L :
D.P. Marshall Jr. /
United States District Judge

/t Arvgust- ROA\

 
